DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 20180369611) in view of Clayton (US 20170080253).
Regarding claim 1, Owens teaches a computing system comprising: a processor; and memory coupled to the processor and having stored therein instructions that, when executed by the computing system, cause the computing system to execute operations to generate a radiation treatment plan, the operations comprising: 
accessing a minimum prescribed dose to be delivered into and across the target (para 101);
optimizing dose rate constraints for a therapy (para 101-102); and 
displaying a dose rate map of the therapy (para 107).
However Owens fails to teach the therapy is FLASH therapy.
Clayton teaches a FLASH therapy (para 40, 50 Gy/s).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the dose optimization of Owens with the therapy as taught by Clayton, since it would provide better treatment plan for higher dose therapy system.
Regarding claim 2, Owens teaches access is provided to a menu that allows a selection of a desired dose rate definition (para 48 and 70).
Regarding claim 3, Owens teaches the desired dose rate definition comprises an average field dose rate, a local dose rate, a spot dose rate, or an instantaneous dose rate (para 70).
Regarding claim 4, Owens teaches a dose rate value can be selected after the dose rate definition is selected (para 70).
Regarding claim 5, Owens teaches a dose rate prescription can be applied to a plurality of fields, structures, sub-structures, or groupings of voxels (para 66).
Regarding claim 6, Owens teaches the dose rate prescription is passed through a quality assurance step, where the dose rate prescription is verified before patient treatment (para 63 and 83).
Regarding claim 7, Owens teaches a record and verify system records a dose and a dose rate during the time of delivery (para 88). 
Regarding claim 8, Owens teaches a non-transitory computer-readable storage medium having computer-executable instructions for causing a computing system to perform a method of generating a radiation treatment plan, the method comprising: accessing values of parameters from memory of the computing system; accessing information that specifies limits for the radiation treatment plan, wherein the limits comprise a maximum limit on irradiation time for each sub-volume outside a target (para 69, 101-102); adjusting the values of the parameters until the irradiation time for said each sub-volume outside the target satisfies the maximum limit on irradiation time; optimizing dose rate constraints for a therapy; and displaying a dose rate map of the therapy (para 107).
However Owens fails to teach the therapy is FLASH therapy.
Clayton teaches a FLASH therapy (para 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the dose optimization of Owens with the therapy as taught by Clayton, since it would provide better treatment plan for higher dose therapy system.
Regarding claim 9, Owens teaches providing access to a menu that will allow a selection of a desired dose rate definition (para 48 and 70).
Regarding claim 10, Owens teaches the desired dose rate definition comprises an average field dose rate, a local dose rate, a spot dose rate, or an instantaneous dose rate (para 48 and 70).
Regarding claim 11, Owens teaches selecting the dose rate value after the dose rate definition is selected (para 48 and 70).
Regarding claim 12, Owens teaches applying a dose rate prescription to a plurality of fields, structures, sub-structures, or groupings of voxels (para 66).
Regarding claim 13, Owens teaches passing the dose rate prescription through a quality assurance step, where the dose rate prescription is verified before patient treatment (para 63 and 83).
Regarding claim 14, Owens teaches recording a dose and a dose rate during the time of delivery (para 88).
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 15-20, the prior art fails to teach  determining a number of beams and directions of the beams, wherein each beam of the beams has a Bragg peak, and wherein the directions are determined such that the beams do not overlap outside the target and overlap inside the target; providing a drop down menu that allows a selection of a desired dose rate definition; optimizing dose rate constraints for a FLASH therapy; and displaying a dose rate map of the therapy as claimed in independent claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884